
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.01


FORM OF CITIGROUP EQUITY OR DEFERRED CASH AWARD AGREEMENT (EFFECTIVE 11/01/10)


Citigroup Inc.
[Equity][Deferred Cash] Award Agreement

        1.    Award Agreement.    Citigroup Inc. ("Citigroup") hereby grants to
{NAME} (the "Participant"), the award(s) summarized below, pursuant to the terms
of the [EQUITY/DEFERRED CASH AWARD PROGRAM NAME] (the "Program"). The terms,
conditions and restrictions of your award are contained in this Equity/Deferred
Cash Award Agreement, including the attached Appendix (together, the
"Agreement"), and are summarized, along with additional information, in the
[EQUITY/Deferred Cash AWARD PROGRAM NAME] [prospectus/brochure] dated [MONTH]
[DAY], [YEAR], and any applicable [prospectus] supplements (together, a
"[Prospectus/Brochure]"). Your award is also governed by the Citigroup [2009
Stock Incentive Plan, as amended and restated effective April 20, 2010, and as
it may be further amended from time to time][DEFERRED CASH PLAN] (the "Plan")
[IF APPLICABLE: , and the Letter Agreement (as defined in the Appendix)]. For
the award to be effective, you must [accept][sign] below[and return this page of
the Agreement], acknowledging that you have received and read the
[Prospectus/Brochure] and this Agreement, including the Appendix.

        2.    [EQUITY][DEFERRED CASH] AWARD PROGRAM NAME] Award Summary*    

 
[{Restricted/Deferred} Stock] [Deferred Cash] Award Summary
  Award Date:   {AWARD DATE}   Number of Shares [Award Amount(1)]   {# SHARES}
[{US$ or local currency value}]   [Interest Rate or Notional Return]  
{RATE, INVESTMENT VEHICLE OR MARKET INDEX}](2)   Vesting Dates (      % each
vesting date):(3)   {VEST DATE 1}(4)       {VEST DATE 2}       {VEST DATE 3}    
  {VEST DATE 4}   Section [6(q)] applies   [YES][NO]
 

[Stock Option Grant Summary
  Grant Date:   {GRANT DATE}   Grant Price:   {$ Grant Price            per
share}(5)   Number of Shares:   {#OPTION SHARES}   Vesting Dates (        % each
vesting date):(6)   {VEST DATE 1}(7)       {VEST DATE 2}       {VEST DATE 3}    
  {VEST DATE 4}   Option Expiration Date:   {EXPIRATION DATE}(8)]   Section
[6(q)] applies   [YES][NO]

        3.    Acceptance and Agreement by Participant.    I hereby accept the
award described above, and agree to be bound by the terms, conditions, and
restrictions of such award as set forth in this Agreement, including the
Appendix, and in the [Prospectus/Brochure] (acknowledging hereby that I have
read and that I understand such documents), the Plan and Citigroup's policies,
as in effect from time to time, relating to the administration of the Program
and the Plan. I understand that vesting is conditioned upon continuous
employment with the Company, and that an Award may be cancelled if there is a
break in or termination of my employment with the Company.


CITIGROUP INC.
 
PARTICIPANT'S [SIGNATURE][ACCEPTANCE]:
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

[Name]
[Title]      

--------------------------------------------------------------------------------

Name:
GEID:

--------------------------------------------------------------------------------

*The terms, conditions and restrictions applicable to your award, including what
happens in the event of a termination or suspension of your employment, are
contained in this Agreement, which includes the Appendix hereto, and are also
summarized in the [Prospectus/Brochure]. The award is also subject to any
limitations, adjustments or clawback provisions required under the Emergency
Economic Stabilization Act of 2008, as amended, agreements between the Company
and the United States Treasury Department, Company policy, other legal,
regulatory or governmental requirements, stock exchange listing requirements, or
that are required to enable the Company to qualify for any government loan,
subsidy, investment or other program.

(1)Initial deferral amount.

(2)Basis for notional return (may be subject to election) to be added to (or
subtracted from) initial deferral amount.

(3)Generally, no more rapidly than 25% each vesting date.

(4)Generally, at least one year after award date.

(5)No less than prior day NYSE closing price (or no less than the NYSE closing
price on the grant date for participants who are subject to the reporting
requirements of Section 16(a) of the Securities and Exchange Act of 1934, as
amended).

(6)Generally, no more rapidly than 25% each vesting date.

(7)Generally, at least one year after award date.

(8)Generally, no later than sixth anniversary of grant date.

--------------------------------------------------------------------------------



CITIGROUP INC.
[EQUITY/DEFERRED CASH] AWARD AGREEMENT
APPENDIX

        This Appendix constitutes part of the [Equity/Deferred Cash] Award
Agreement (the "Agreement") and is applicable to the SPECIFY AWARD TYPE:
deferred stock/restricted stock/stock option/stock payment/deferred cash/other]
(the "Award") under the [EQUITY/DEFERRED CASH AWARD PROGRAM NAME] (the
"Program"), as summarized on the first page of this Agreement. This Appendix is
part of the Agreement and sets forth the terms and conditions and other
information applicable to the Award. [FOR EQUITY AWARDS ONLY: and the Award is
denominated in shares of Citigroup common stock, par value $.01 per share
(referred to herein as "shares" or "Citigroup stock").] The "Company", for
purposes of this Agreement, shall mean Citigroup and its subsidiaries that
participate in the Program, except where provided otherwise herein.

        1.    Terms and Conditions.    The terms, conditions, and restrictions
of the Award are set forth below [IF APPLICABLE: , subject to the letter
agreement between the Company and Participant dated [MONTH] [DAY], [YEAR] (the
"Letter Agreement")]. Certain of these provisions [IF APPLICABLE: , except as
they are deemed modified by the terms of the Letter Agreement], along with other
important information, are summarized in the [EQUITY/DEFERRED CASH PROGRAM NAME]
[prospectus/brochure] dated [MONTH] [DAY], [YEAR], and any applicable
[prospectus] supplement (together, the "[Prospectus/Brochure]"). The terms,
conditions, and restrictions of the Award include, but are not limited to,
provisions relating to amendment, vesting, and cancellation of the Award,
restrictions on the transfer of the Award, [sale restrictions on shares acquired
upon the exercise of a stock option], and any conditions or restrictions that
may be imposed on the Award pursuant to Section [17] of this Agreement, as
further described below.

        By accepting the Award, Participant acknowledges that he or she has read
and understands the [Prospectus/Brochure] and the terms and conditions set forth
in this Appendix. Participant understands that the Award and all other incentive
awards are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

        [Participant understands that the value that may be realized from the
Award, if any, is contingent and depends on the future market price of Citigroup
stock, among other factors, and that because equity awards are discretionary,
and intended to promote employee retention and stock ownership and to align
employees' interests with those of stockholders, equity awards are subject to
vesting conditions and will be canceled if such conditions are not satisfied.]

        Any monetary value assigned to the Award in any communication regarding
the Award is contingent, hypothetical, and for illustrative purposes only and
does not express or imply any promise or intent by the Company to deliver,
directly or indirectly, any certain [or determinable] cash value to Participant.
Receipt of the Award, or any other incentive award, is neither an indication nor
a guarantee that an incentive award of any type or amount will be made in the
future, and absent a written agreement to the contrary, the Company is free to
change its practices and policies regarding incentive awards at any time in its
sole discretion.

        Any actual, anticipated, or estimated financial benefit to Participant
from the Award is not and shall not be deemed to be a normal or an integral part
of Participant's regular or expected salary or compensation from employment for
any purposes, including, but not limited to, calculating any statutory, common
law or other employment-related payment to Participant, including any severance,
resignation, termination, redundancy, end-of-service, bonus, long-service
awards, pension, superannuation or retirement or welfare or similar payments,
benefits or entitlements, and in no event should be considered as compensation
for, or relating in any way to, past services for the Company.

        2.    Vesting.    If conditions to vesting as specified in this
Agreement are not satisfied as of the applicable vesting date(s), [unvested
shares/deferred cash][the right to exercise a stock option] will be canceled.
The vesting schedule of the Award is stated in the [Deferred Stock/Restricted
Stock/Deferred Cash] Award

2

--------------------------------------------------------------------------------



Summary to which this Appendix is attached. If the vesting schedule provides for
vesting in installments, the [shares subject to the Award][right to exercise a
stock option] will vest in the amounts (subject to rounding) and pursuant to the
schedule so provided. If all applicable conditions to vesting are satisfied,
[the initial deferral amount, as adjusted to reflect interest accrued/notional
gain (or loss) to the vesting date][shares subject to the Award] that vest
thereby will no longer be subject to cancelation (except as provided in Section
[6(f)], but Participant will not become entitled to receive such vested
[shares][amounts] until their originally scheduled vesting date(s), unless
Participant becomes entitled to an accelerated distribution upon the occurrence
of events described in Section [6(b)(ii), (e) or (m)] of this Agreement];
[shares subject to a stock option ("Option shares") shall vest and become
exercisable in the installment amounts (subject to rounding, in Citigroup's
discretion) on the vesting dates set forth in the Stock Option Grant Summary,
or, if applicable, at such earlier times as provided for upon the occurrence of
the events described in Section [6] [SPECIFY APPLICABLE SUB-SECTIONS] of this
Agreement]. Vesting and [distribution/payment/exercise] in each case are subject
to receipt of the information necessary to make required tax payments and
confirmation by Citigroup that all applicable conditions have been satisfied.
Once Participant becomes entitled to receive [vested shares/deferred
cash][shares acquired upon exercise of a stock option], [they will be
distributed][the payment will be made] as soon as administratively practicable.
All [distributions of shares][payments] pursuant to the Award will be net of any
[shares][funds] withheld for taxes.]

Vesting is conditioned on Participant's continuous employment with the Company
up to and including the scheduled vesting date, unless otherwise provided below.

        [3.    Exercise of Option.    Vested Option shares may be exercised in
whole or in part by Participant upon notice to the Company, together with
provision for payment of the grant price (set forth in the Stock Option Grant
Summary) and applicable withholding taxes. Such notice shall be given in the
manner prescribed by Citigroup and shall specify the date and method of exercise
and the number of Option shares that are being exercised. The currently
available option exercise methods, which are subject to change at any time, are
described in the Prospectus. All stock option exercises will be processed in
accordance with the Citigroup Equity Compensation administrative procedures and
deadlines then in effect. If Participant uses a broker-assisted exercise method
that may be available from time to time, Participant acknowledges and agrees
that option proceeds from any broker-assisted exercises will be net of
applicable commissions and fees associated with these transactions. The
applicable commissions and fees will be disclosed to Participant at or prior to
the time of exercise or will be available to Participant upon request. The laws
of the country in which Participant is working at the time of grant, vesting,
and/or exercise of the Option (including any rules or regulations governing
securities, foreign exchange, tax or labor matters), and Citigroup accounting or
other policies, whether dictated by such country's political or regulatory
climate or otherwise, may restrict or prohibit any one or more of the stock
option exercise methods described in the Prospectus; such restrictions may apply
differently if Participant is a resident or expatriate employee, and are subject
to change at any time. If the last day on which the Option may be exercised
pursuant to any provision of this Agreement is not a trading day on the New York
Stock Exchange, then the immediately preceding New York Stock Exchange trading
day shall be the last day on which the Option may be exercised. The Option may
not be exercised after the Option Expiration Date set forth in the Stock Option
Grant Summary (the "Option expiration date"). The Company is not obligated to
notify a Participant that the Option is nearing expiration.]

        [IF APPLICABLE:    4.    Sale Restriction on Option Shares.    Except in
the case of Participant's termination of employment pursuant to Section [6][(b)
and (e)] [(b), (e), (j), (k) or (l)], Participant acknowledges that shares
acquired upon an Option exercise during the term of Participant's employment may
not be sold or otherwise transferred until [two years] from the date of
exercise.]

        [FOR EQUITY AWARDS ONLY:    5.    Fractional Shares.    Participant
acknowledges that only whole shares of Citigroup stock may be delivered when
shares are distributable pursuant to the terms of this Agreement. The Company
will not be liable to Participant with respect to canceled fractional shares or
for payment in lieu of fractional shares except to the extent provided in the
Prospectus.]

        6.    Termination and Interruption of Employment.    Participation in
the Program, including but not limited to Participant's right to vest in [and
exercise]the Award, is conditioned upon Participant's continuous employment with
the Company, except as otherwise provided below.

3

--------------------------------------------------------------------------------



        [FOR AWARDS SUBJECT TO SECTION 409A AND PROVIDING FOR DISTRIBUTIONS UPON
TERMINATION OF EMPLOYMENT: For all purposes related to an Award, Participant's
employment shall be deemed terminated on the date of Participant's "separation
from service" from Citigroup. Whether a "separation from service" has occurred
will be determined in accordance with the definition of such term in Treas. Reg.
§ 1.409A-1(h), which, unless provided otherwise by such definition (or elsewhere
in this Agreement in a manner that does not conflict with such definition) shall
be as of Participant's last day of active service with the Company, regardless
of any entitlement to notice, payment in lieu of notice, severance pay,
termination pay, pension payment, or the equivalent that may be provided by any
other plan, contract, or law.]

        If Participant's continuous employment with the Company terminates or is
interrupted for any reason stated below, Participant's rights with respect to
the Award will be affected as described below. [FOR AWARDS SUBJECT TO
SECTION 409A: With respect to any provision herein that provides for the
distribution of a deferred [stock][cash] award upon the termination of
Participant's employment, such distribution will be delayed for a period of six
months, if Citigroup determines that Participant is a "specified employee"
within the meaning of Treas. Reg. § 1.409A-1(i)(1) (generally, one who is among
the Company's top 50 most highly compensated employees). Interest will not
accrue during the period of any such delay and there will not be any
compensation for loss in market value that occurs during such time or
otherwise.]

[INCLUDE SUB-SECTIONS (a) - (q) AS APPLICABLE](9)

        (a)    Voluntary Resignation.    If Participant voluntarily terminates
his or her employment with the Company, vesting of the Award will cease[, as
will the right to exercise any vested Option shares,] on the date Participant's
employment is so terminated[; all unvested shares [and unexercised Option
shares] will be canceled] and Participant shall have no further rights of any
kind with respect to the Award, unless at the time of Participant's resignation,
he or she is eligible for the treatment provided by Section [6(i), (j) or (k)].
[Different treatment may apply to Option shares if Participant is subject to a
garden leave or other notice policy.]

        (b)    Disability.    

        [IF RESTRICTED STOCK: Unvested shares will continue to vest on schedule
subject to all other provisions of this Agreement during a Participant's
approved disability leave pursuant to a Company disability policy. If
Participant's approved disability leave results in a termination of employment,
unvested shares will vest immediately and shares of Citigroup stock will be
delivered to Participant following such termination.]

        [IF DEFERRED STOCK/DEFERRED CASH: (i) Unvested shares will continue to
vest on schedule subject to all other provisions of this Agreement during
Participant's approved disability leave pursuant to a Company disability policy.
If Participant's approved disability leave ends with a termination of
Participant's employment by the Company on account of Participant's disability,
unvested shares will vest immediately and will no longer be subject to
cancelation, but Participant will not become entitled to receive the vested
shares until their scheduled vesting date(s), unless Participant becomes
entitled to receive an earlier distribution pursuant to Section [6(b)(ii),
(e) or (m) of this Agreement]][on the 90th day following the "separation from
service."The provisions of this Section [6(b)(i) shall not apply if prior to the
commencement or during the period of any disability leave referred to above,
Participant meets the conditions of Section [6(j) or (k)] below, in which case
the Award will be administered in accordance with the applicable provisions of
those Sections of this Agreement.]

        [(ii) Notwithstanding the foregoing, if Participant provides proof
satisfactory to the Company that Participant has been determined by the United
States Social Security Administration to be totally disabled, unvested shares
that have not been canceled pursuant to other provisions of this Agreement

--------------------------------------------------------------------------------

(9)For deferred cash awards, the word "shares" is replaced with "deferred cash"
in the following sub-sections.

4

--------------------------------------------------------------------------------



will vest and vested and undistributed shares will become distributable to
Participant at such time. Alternatively, if Participant certifies to the
Company, in writing, that he or she is not a U.S. taxpayer, Citigroup, at its
discretion, may permit an accelerated vesting and distribution of shares if the
Senior Human Resources Officer for Participant's business certifies, in writing
at the time of termination, that Participant's employment has been terminated on
account of Participant's disability in accordance with the legal standard,
custom or practice in Participant's country of employment.]

        [IF A STOCK OPTION: The Award will continue to vest on schedule and may
be exercised during a Participant's approved disability leave (but not later
than the Option expiration date). If Participant's approved disability leave
results in a termination of employment, unvested Option shares will vest
immediately, and the Option may be exercised [until the Option expiration
date][for up to [XX DAYS/MONTHS/YEARS] thereafter (but not later than the Option
expiration date)][IF APPLICABLE:; the two year sale restriction imposed on
Option shares will cease to apply and will not be imposed on any Option shares
that may be acquired from a future exercise.]

        (c)    Approved Personal Leave of Absence (Non-Statutory Leave).    

        [IF RESTRICTED STOCK/DEFERRED STOCK/DEFERRED CASH: (i) Unvested shares
will continue to vest on schedule subject to all other provisions of this
Agreement during the first six months of Participant's personal leave of
absence, provided that Participant's leave of absence was approved by management
of Participant's business unit in accordance with the leave of absence policies
applicable to Participant (an "approved personal leave of absence"). Unvested
shares will be canceled as soon as the approved personal leave of absence has
exceeded six months, except as otherwise provided in paragraph (ii) below.

        [IF A STOCK OPTION: (i) An Option will continue to vest on schedule
during the first six months of an approved personal leave of absence. Vested
Option shares may be exercised during the first six months of an approved
personal leave of absence (but not later than the Option expiration date). All
[unvested][unexercised] Option shares will be canceled as soon as the approved
personal leave of absence has exceeded six months, except as otherwise provided
in paragraph (ii) below.]

        (ii)   If Participant's employment terminates for any reason specified
elsewhere in this Section [6] during the first six months of an approved
personal leave of absence[, or if on or prior to such time Participant satisfies
the conditions of Section [6(i), (j) or (k)]], then such other provision of this
Section [6] will apply. For these purposes only, Participant will be deemed to
have voluntarily terminated his or her employment pursuant to Section [6](a)
[(or Section [6](i), (j) or (k), if applicable)], as of the date that an
approved personal leave of absence exceeds six months.]

        (d)    Statutory Leave of Absence.    Unvested shares [Option shares]
will continue to vest [and Participant may continue to exercise vested Option
shares (but not later than the Option expiration date)] on schedule subject to
all other provisions of this Agreement during a leave of absence that is
approved by management of Participant's business unit, is provided by applicable
law and is taken in accordance with such law and applicable Company policy (a
"statutory leave of absence"). If Participant's employment terminates for any
reason specified elsewhere in this Section [6] during a statutory leave of
absence[, or if on or prior to such time Participant satisfies the conditions of
Section [6](i), (j) or (k)], then such other provision of this Section [6] will
apply. For these purposes only, if a statutory leave of absence is followed
without interruption by an approved personal leave of absence, Participant will
be deemed to have voluntarily terminated his or her employment pursuant to
Section [6](a) [(or Section [6](j) or (k), if applicable)] as of the date that
the combined leaves exceed six months.]

        (e)    Death.    If Participant's employment terminates by reason of
Participant's death, or if Participant dies following a termination or his or
her employment, unvested [shares][Option shares] that have not been canceled
pursuant to other provisions of this Agreement will vest, and [all vested but
undistributed shares will become distributable to Participant's estate at such
time] [vested Option shares may be exercised by Participant's estate until the
Option expiration date][for up to [XX DAYS/MONTHS/YEARS] from the date of
Participant's death (but not later than the Option expiration

5

--------------------------------------------------------------------------------



date)][IF APPLICABLE: and the two-year sale restriction imposed on Option shares
will cease to apply and will not be imposed on any shares that may be acquired
by Participant's estate in a future exercise of the Option]].

        (f)    Involuntary Termination for Gross Misconduct.    Notwithstanding
any provisions of this Agreement to the contrary, if the Company terminates
Participant's employment because of Participant's "gross misconduct" (as defined
below), [unvested shares and vested but undistributed shares][vested and
unexercised Option shares and unvested Option shares] will be canceled as of the
date Participant's employment is terminated and Participant shall have no
further rights of any kind with respect to the Award. For purposes of this
Agreement, "gross misconduct" means any conduct that (i) is in competition with
the Company's business operations, (ii) that breaches any obligation that
Participant owes to the Company or Participant's duty of loyalty to the Company,
(iii) is materially injurious to the Company, or (iv) is otherwise determined by
the Personnel and Compensation Committee of the Citigroup Board of Directors
(the "Committee"), in its sole discretion, to constitute gross misconduct. For
purposes of this Section 6(f), "Company" shall mean Citigroup and any of its
subsidiaries.

        (g)    Transfer to Non-Participating Subsidiary.    

        (i)    If Participant transfers to a subsidiary that is a member of the
"controlled group" of Citigroup (as defined below), unvested shares will
continue to vest on schedule [vested Option shares may continue to be exercised
(but not later than the Option expiration date)], subject to all other
provisions of this Agreement.

        (ii)   If Participant transfers to a subsidiary that is not a member of
the "controlled group" of Citigroup (as defined below), the provisions of
Section [6](h) will apply to the Award.

        For purposes of this Agreement, "controlled group" has the meaning set
forth in Treas. Reg. § 1.409A-1(h)(3).

        (h)    Involuntary Termination Other than for Gross Misconduct.    If
Participant's employment is terminated by the Company for any reason other than
gross misconduct, then [unvested shares will vest immediately and will no longer
be subject to cancelation, but Participant will not become entitled to receive
the vested shares until their scheduled vesting date(s), unless Participant
becomes entitled to receive an earlier distribution pursuant to Section
[6](b)(ii), (e) or (m)]] [vesting of an Option will cease and any vested Option
shares may continue to be exercised [until the expiration date][for up to [XX
DAYS/MONTHS/YEARS] after Participant's ["separation from service"][termination]
date (but not later than the Option expiration date)].

        (i)    Voluntary Resignation to Pursue Alternative Career.    If
[Participant has not met the conditions of Section [6](j) or (k), and], with the
prior written approval of the Senior Human Resources Officer for Participant's
business, in his or her sole discretion, Participant voluntarily resigns from
his or her employment with the Company to work in a full-time career in either
government service, for a bona fide charitable institution, or as a teacher at a
bona fide educational institution, and/or otherwise satisfies the alternative or
additional requirements that may be imposed by then applicable guidelines
adopted for the purposes of administering this provision (an "alternative
career"), [unvested shares will [vest and be distributed to Participant on the
90th day following the "separation from service" date][continue to vest on
schedule subject to all other provisions of this Agreement, provided that
Participant remains employed in the alternative career (or a new alternative
career) until each scheduled vesting date, or until such earlier date on which
Section [6(b)(ii), (e) or (m)], apply. If requested by the Company, vesting
under this Section [6](i) will be conditioned upon Participant providing, on
each subsequent vesting date, a written certification of compliance, in a form
satisfactory to the Company][vesting of an Option will cease and [vested options
may continue to be exercised for up to [XX DAYS/MONTHS/YEARS] after
Participant's ["separation from service"][termination] date (but not later than
the Option expiration date), provided that Participant remains employed in the
alternative career (or a new alternative career) and provides on each exercise
date, if requested by the Company, a written certification of compliance, in a
form satisfactory to the Company].

6

--------------------------------------------------------------------------------



        (j)    Satisfying the "Rule of 75."    If Participant has completed a
number of full years of service with the Company that, when added to his or her
age, equals at least 75 (the "Rule of 75"), [unvested shares will continue to
vest on schedule subject to all other provisions of this Agreement, except
Participant will no longer be required to remain employed by the Company,
provided that Participant is not, at any time up to and including each scheduled
vesting date (or until such earlier date on which Section [6(b)(ii), (e) or (m)]
apply), employed by a "Significant Competitor" of the Company (as defined in
Section [6](o) below)[Option shares will continue to vest on schedule and may be
exercised (but not later than the Option expiration date) while Participant is
employed by the Company; unvested Option shares will [vest on Participant's
["separation from service"][termination] date][continue to vest on schedule] if
employment with the Company is terminated for any reason other than gross
misconduct and may be exercised [until the Option expiration date][for up to [XX
DAYS/MONTHS/YEARS] after Participant's ["separation from service"][termination]
date (but not later than the Option expiration date)][, provided that
Participant is not, at any time up to and including any exercise date, employed
by a "Significant Competitor" of the Company (as defined in Section [6](o)
below)].

        (k)    Satisfying the "Rule of 60."    If Participant [does not satisfy
the conditions of Section [6](j) above, but] (1) is at least age 50 and has
completed at least five full years of service with the Company and Participant's
age plus the number of full years of service with the Company equals at least
60, or (2) Participant is under age 50, but has completed at least 20 full years
of service with the Company and Participant's age plus the number of full years
of service with the Company equals at least 60 (the "Rule of 60"), [unvested
shares will continue to vest on schedule subject to all other provisions of this
Agreement, except Participant will no longer be required to remain employed by
the Company, provided that Participant is not, at any time up to and including
each scheduled vesting date (or until such earlier date on which Section
[6(b)(ii), (e) or (m)] apply), employed by a "Significant Competitor" of the
Company (as defined in Section [6](o) below)][Option shares will continue to
vest on schedule and may be exercised (but not later than the Option expiration
date) while Participant is employed by the Company; if Participant is no longer
employed by the Company, vesting of the Option will [cease on the Participant's
["separation from service"][termination] date][continue to vest on schedule] if
employment with the Company is terminated for any reason other than gross
misconduct and any vested Option shares may be exercised for up to [XX
DAYS/MONTHS/YEARS] after Participant's ["separation from service"][termination]
date (but not later than the Option expiration date), provided that Participant
is not, at any time up to and including any exercise date, employed by a
"Significant Competitor" of the Company (as defined in Section [6](o) below)].

        (l)    Termination of Employment other than for Gross Misconduct or
Transfer to Non-Participating Subsidiary, when Also Eligible under Section [6(j)
or (k)].    If Participant is terminated other than for gross misconduct or is
transferred to a subsidiary described in Section [6](g)(ii) above and on the
date Participant's employment is so terminated or transferred, Participant has
satisfied the conditions of Section [6](j) or (k) above, then the provisions of
such sub-section will apply; provided, however, that continued vesting of the
Award [and the right to exercise vested Option shares] will not be subject to
the condition that Participant not be employed by a "Significant Competitor" of
the Company (as defined in Section 6(o) below).

        (m)    Employing Company is Acquired by Another Entity (Change in
Control).    

        (i)    If Participant is employed by a company or other legal entity
that is the subject of a transaction that is described in
Section 409A(a)(2)(A)(v) of the United States Internal Revenue Code of 1986, as
amended (the "Code")(hereinafter, a "change in control"),and the change in
control is not, or is not the result of, a change in control of Citigroup, [ANY
AMOUNT UP TO 100%] unvested [shares] will vest and vested but undistributed
shares will become distributable to Participant on the effective date of the
change in control][[ANY AMOUNT UP TO 100%] unvested Option shares shall become
exercisable and may be exercised for a period of [XX YEARS/MONTHS] following the
effective date of such change in control (but not later than the Option
expiration date)]. [The Committee, in its discretion, may accelerate the vesting
of additional [shares][Option shares] in the event of a change in control.

7

--------------------------------------------------------------------------------



        (ii)   Notwithstanding the foregoing, if Citigroup experiences a change
in control, unvested [shares][Option shares] will continue to vest on schedule
subject to all other provisions of this Agreement.

        (iii)  Participant acknowledges that in the event of a "Change of
Control" (as defined in the Plan) of Citigroup, the Committee, in its sole
discretion may, subject only to the limitations specified in the Plan and in
Sections [15], [16] and [17] of this Agreement, take any actions with respect to
awards (including this Award) that are permitted by the Plan, including, but not
limited to, making adjustments that it deems necessary or appropriate to reflect
the transaction, or causing awards to be assumed, or new rights substituted
therefor, by the surviving entity in such transaction.

        (n)    Additional Conditions Applicable to Post-Employment [Vesting and
Vesting during Leaves][Vesting and Exercises and during Leaves].    The
Committee may cancel any [unvested shares][unvested or unexercised Option
shares] if it determines that Participant has, since the termination of
Participant's employment with the Company (or during any period of leave),
engaged in conduct that breaches any obligation or duty of loyalty to the
Company or that is materially injurious to the Company,. [Additionally, in any
instance in which Participant engages in such conduct or conduct that is in
material competition with the Company's business operations while holding any
shares of Citigroup common stock acquired in an option exercise and still
subject to a sale restriction, such shares may be canceled, in the sole
discretion of the Committee. If any such shares are canceled pursuant to this
Section [6(n)], Participant will receive a cash payment (without interest) equal
to the grant price of the Option shares (as adjusted, if applicable) multiplied
by the number of shares canceled. For purposes of this Section [6(n)], "Company"
shall mean Citigroup and any of its subsidiaries.

        (o)    Definition of "Significant Competitor;" Certification of
Compliance    

        (i)    For purposes of this Agreement, a "Significant Competitor" of the
Company shall mean any company or other entity designated by the Committee as
such and included on a list of Significant Competitors that will be made
available to Participant and which may be updated by the Company from time to
time in its discretion. For purposes of this Section [6](o), "Company" shall
mean Citigroup and any of its subsidiaries.

        (ii)   Whenever Participant continues to vest in the Award pursuant to
Section [6](j) or (k) following his or her voluntary termination of employment
(or during a period of leave that extends beyond six months), if requested by
the Company, Participant will be required, as a condition to vesting [and
exercise of any vested Option shares], to certify, in writing, in a form
satisfactory to the Company, on each subsequent vesting date [and/or on any
exercise date], that he or she has not been employed by a Significant
Competitor. (For these purposes, the list of Significant Competitors in effect
at the time Participant terminates employment with the Company or commences a
leave, as applicable, will apply.) If no certification is provided by the
relevant vesting date [or exercise date] (or a false or incomplete certification
is provided), the [shares][Option shares] scheduled to vest [or requested to be
exercised] will be canceled.

        (p)    Non-Solicitation Covenant.    

        (i)    Participant agrees that during Participant's employment with the
Company (inclusive of any notice period or garden leave policy to which
Participant is otherwise subject) and for twelve (12) months following any
termination of Participant's employment, he or she will not, without the prior
written consent of the Company, directly or indirectly solicit or induce away
from the Company or cause to be solicited or induced away from the Company any
of its employees.

        (ii)   Notwithstanding anything to the contrary in this Agreement, and
without limiting any remedies at law or in equity that may be available to the
Company, Participant acknowledges and agrees that a remedy at law for any breach
or threatened breach of the covenant contained in this Section 6(q) would be
inadequate and monetary damages would be difficult to calculate and that for any
such breach or threatened breach, a court of law may award an injunction,
restraining order or other equitable relief, restraining Participant from
committing or continuing to commit such breach.

8

--------------------------------------------------------------------------------



        (iii)  It is expressly understood and agreed that if a final
determination is made by a court of law that the time or any other restriction
contained in this Section [6(p)] is an unenforceable restriction against
Participant, the provisions of Section [6(p)] shall not be rendered void but
shall be deemed amended to apply to such maximum time and to such other maximum
extent as such court may determine or indicate to be enforceable. Alternatively,
if such court finds that any restriction contained in this Section [6(p)] is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any other
provision of this Agreement.

        (iv)  The restrictive covenant set forth in this Section [6(p)] shall
continue and survive any cancellation, forfeiture or payment of any amounts due
under the Award.

        (v)   The covenant contained in this Section [6(p)] is not intended to
shorten, reduce or otherwise limit any non-solicitation obligation Participant
may have (including but not limited the non-solicitation obligation contained in
the Employment Termination Notice and Non-Solicitation Policy for the Citigroup
Management Committee or any successor policy) pursuant to contract, collective
agreement or applicable policy, local law, rule or regulation ("Independent
Obligation"), nor is it intended to limit or reduce any other obligation that
Participant may have to the Company pursuant to an Independent Obligation. For
purposes of this Section [6(p)], "Company" shall mean Citigroup and any of its
subsidiaries.

        (q)    Clawback; Misconduct; Error; Downturn in Performance or Failure
of Risk Management.    If the Award Summary on the first page of this Agreement
indicates that this Section [6(q)] applies, then:

        (i)    The shares subject to the Award will be canceled or forfeited or
subject to recovery by the Company if (A) the Committee determines that
(1) Participant received the Award based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria, (2) Participant knowingly engaged in providing inaccurate information
(including knowingly failing to timely correct inaccurate information) relating
to financial statements or performance metrics, or (3) Participant materially
violated any risk limits established or revised by senior management, a business
head and/or risk management, or any balance sheet or working or regulatory
capital guidance provided by a business head, or (B) Participant's employment is
terminated on account of misconduct (as defined below). For purposes of this
Section [6(q)], "misconduct" means Participant's engaging in any conduct that
(a) is in competition with the Company's business operations, (b) that breaches
any obligation that Participant owes to the Company or Participant's duty of
loyalty to the Company, (c) is materially injurious to the Company, monetarily
or otherwise, or (d) is otherwise determined by the Committee, in its sole
discretion, to constitute misconduct.

        (ii)   If Participant is subject to any applicable non-U.S. legal,
regulatory or governmental requirement, direction, supervisory comment, guidance
or promulgation and the Committee determines (A) there is reasonable evidence
that Participant engaged in misconduct or committed material error, in either
case in connection with his or her employment, or (B) the Company or
Participant's business unit has suffered a material downturn in its financial
performance or a material failure of risk management, the Committee in its sole
discretion may determine that the Award shall be canceled or that the number of
shares that are or may otherwise become distributable to Participant pursuant to
this Agreement shall be reduced.

        7.    Non-Transferability.    The Award may not be sold, pledged,
hypothecated, assigned, margined or otherwise transferred, other than by will or
the laws of descent and distribution, and no Award or interest or right therein
shall be subject to the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy or divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Participant agrees that any purported

9

--------------------------------------------------------------------------------



transfer shall be null and void, and shall constitute a breach of this Agreement
causing damage to the Company for which the remedy shall be a cancellation of
the Award. During Participant's lifetime, all rights with respect to the Award
shall be exercisable only by Participant, and any and all payments in respect of
the Award shall be to Participant only. The Company shall be under no obligation
to entertain, investigate, respect, preserve, protect or enforce any actual or
purported rights or interests asserted by any creditor of Participant or any
other third party in the Award, and Participant agrees to take all reasonable
measures to protect the Company against any such claims being asserted in
respect of Participant's Award and to reimburse the Company for any and all
reasonable expenses it incurs defending against or complying with any such
third-party claims if Participant could have reasonably acted to prevent such
claims from being asserted against the Company.

        [FOR EQUITY AWARDS ONLY:    8.    Stockholder Rights.    Participant
shall have no rights as a stockholder of Citigroup over any shares subject to
the Award, [except to the limited extent provided in the Prospectus for an Award
of restricted stock], unless and until the shares are distributed to
Participant. [FOR RESTRICTED STOCK/DEFERRED STOCK ONLY: During the vesting
period [and any period following vesting but prior to distribution of vested
shares], Participant will be entitled to receive dividends or dividend
equivalent payments in respect of shares subject to the Award, to the extent
dividends would be payable at such times to record holders of the same number of
shares of outstanding Citigroup stock as are still subject to the Award and not
canceled.]

        9.    Right of Set Off.    Participant agrees that the Company may, to
the extent determined by the Company to be permitted by applicable law and
consistent with Section 409A of the Code, retain for itself funds or securities
otherwise payable to Participant pursuant to this Award or any award under any
equity award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms.
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

        10.    Consent to Electronic Delivery.    In lieu of receiving documents
in paper format, Participant hereby agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that Citigroup may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Award(s) covered by this Agreement and any other prior or
future incentive award or program made or offered by Citigroup or its
predecessors or successors. Electronic delivery of a document to Participant may
be via a Company e-mail system or by reference to a location on a Company
intranet or secure internet site to which Participant has access.

        [FOR EQUITY AWARDS ONLY:    11.    Plan Administration.    The Award
described in this Agreement has been granted subject to the terms of the Plan,
and the shares deliverable to Participant in connection with an Award, will be
from the shares available for grant pursuant to the terms of the Plan].

        [FOR EQUITY AWARDS ONLY:    12.    Adjustments.    In the event of any
change in Citigroup's capital structure on account of (i) any extraordinary
dividend, stock dividend, stock split, reverse stock split or any similar equity
restructuring; or (ii) any combination or exchange of equity securities, merger,
consolidation, recapitalization, reorganization, divestiture or other
distribution (other than ordinary cash dividends) of assets to stockholders, or
any other similar event affecting Citigroup's capital structure, to the extent
necessary to prevent the enlargement or diminution of the rights of
Participants, the Committee shall make such appropriate equitable adjustments as
may be permitted by the terms of the Plan and applicable law, to the number or
kind of shares subject to an Award [and/or the grant price applicable to an
Award]. All such adjustments shall conform to the requirements of Section 409A
of the Code, to the extent applicable, and with respect to Awards intended to
qualify as "performance-based compensation" under Section 162(m) of the Code,
such adjustments or substitutions shall be made only to the extent that the
Committee determines that such adjustments or substitutions may be made without
causing the Company to be denied a tax deduction on account of Section 162(m) of
the Code. Citigroup shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes. Notwithstanding the foregoing, the Committee may, in its

10

--------------------------------------------------------------------------------



discretion, decline to adjust any Award made to a Participant, if it determines
that such adjustment would violate applicable law or result in adverse tax
consequences to the Participant or the Company, and neither the Committee nor
Citigroup shall be bound to compensate any Participant for any such adjustment
not made, nor shall they be liable to Participant for any additional personal
tax or other consequences of any adjustments that are made to an Award.

        13.    Taxes and Tax Residency Status.    By accepting the Award,
Participant agrees to pay all applicable taxes (or hypothetical tax, if
Participant is subject to tax equalization or tax protection pursuant to a
Citigroup Expatriate policy) and to file all required tax returns in all
jurisdictions where Participant is subject to tax and/or an income tax filing
requirement. To the extent the Company is required to withhold tax in any
jurisdiction upon the vesting of the Award or at such times as otherwise may be
required in connection with the Award, Participant acknowledges that the Company
may (but is not required to) provide Participant alternative methods of paying
the Company the minimum amount due to the appropriate tax authorities, as
determined by the Company (or to the Company, in the case of hypothetical tax).
If no method of tax withholding is specified at or prior to the time any tax (or
hypothetical tax) is due, or if Participant does not make a timely election, the
Company will withhold a sufficient number of shares from the vested shares that
are distributable to Participant to fund only the minimum amount of tax that is
required by law to be withheld, but only if such shares have vested pursuant to
the terms of this Agreement. Participant agrees that the Company, in its
discretion, may require that some or all of the tax (or hypothetical tax)
withholding obligations in connection with the Award or any other award must be
satisfied in cash only, that timely payment of such amounts when due will be
considered a condition to vesting of the Award (or other subject award), and
that if the required amounts are not timely remitted to the Company, the Award
(or other subject award) may be canceled. If Participant is a current or former
Citigroup Expatriate subject to tax equalization, Participant agrees to promptly
pay to the Company, in cash (or by any other means acceptable to the Company),
the excess of the amount of hypothetical tax due over the minimum amount of
actual tax that is required by law to be withheld with respect to the Award (or
other subject award). Whenever withholding in shares is permitted or mandated by
the Company, the number of shares to be withheld will be based on the fair
market value of the shares on the date they are withheld, as determined by the
Company. Whenever the payment of required withholding tax (or hypothetical tax)
in cash is permitted or mandated by the Company and provision for timely payment
of such amounts by Participant has not been made, instead of canceling an award
(as provided above), the Company, in its sole discretion, may sell on behalf of
Participant, at Participant's market risk and expense, the number of shares
subject to the award that at the market sale price obtainable for the shares on
or as soon as practicable after the due date for the tax (or hypothetical tax)
owed by Participant, will produce sufficient proceeds to satisfy Participant's
tax (or hypothetical tax) obligation, and remit such proceeds to the appropriate
tax authorities (or in the case of hypothetical tax, retain such proceeds in
satisfaction of Participant's obligation to the Company); any remaining sales
proceeds, after deduction for commissions and other reasonable and customary
expenses, and any remaining shares (if otherwise distributable to Participant)
will be delivered to Participant. To assist Citigroup in achieving full
compliance with its obligations under the laws of all relevant taxing
jurisdictions, Participant agrees to keep complete and accurate records of his
or her income tax residency status and the number and location of workdays
outside his or her country of income tax residency from the date of the Award
until the vesting of the Award and the subsequent sale of any shares received in
connection with the Award. Participant also agrees to provide, upon request,
complete and accurate information about his or her tax residency status to
Citigroup during such periods. Participant will be responsible for any tax due,
including penalties and interest, arising from any misstatement by Participant
regarding such information.

        14.    Entire Agreement; No Right to Employment.    [IF APPLICABLE: The
Letter Agreement,] [T]he Prospectus [Brochure] and the Agreement constitute the
entire understanding between the Company and Participant regarding the Award and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof, including any written or
electronic agreement, election form or other communication to, from or between
Participant and the Company. Nothing contained herein, in the Plan, or in any
Prospectus [Brochure] shall confer upon Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.

11

--------------------------------------------------------------------------------



        15.    Amendment.    The Committee may in, its sole discretion, modify,
amend, terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall [(i)] cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) except as provided in Sections [6](l)(iii)
16(a) or 17 of this Agreement or Section 13 of the Plan, adversely affect
Participant's rights with respect to the Award, as determined by the Committee,
without Participant's written consent.[PLAN REFERENCES TO BE MODIFIED AS
APPROPRIATE FOR DEFERRED CASH AWARDS]

        [16.    Section 409A and Section 457A Compliance.    

        (a)   Participant understands that as a result of Section 409A of the
Code, if Participant is a U.S. taxpayer he or she could be subject to adverse
tax consequences if the Award, the Program and/or the Plan are not administered
in accordance with the requirements of Section 409A. Participant further
understands that if Participant is a U.S. taxpayer, and the Award is considered
to be a "nonqualified deferred compensation plan" and Participant's employer is
considered to be a "nonqualified entity" (as such terms are defined in
Section 457A of the Code), Participant could be subject to accelerated income
recognition or other adverse tax consequences with respect to all or a portion
of the Award. If permitted to do so under applicable law, Citigroup may modify
or amend the provisions of the Award, the Program and/or the Plan, as necessary,
to conform them to the requirements of Section 409A, Section 457A, or other
changes in applicable law. To the extent Citigroup modifies or amends the Award,
the Program or the Plan, Participant will receive a supplement to the Prospectus
or other written communication describing any such changes. However, Participant
acknowledges that there is no guarantee that the Award, or any amendment or
modification thereto, will successfully avoid unintended tax consequences to
Participant and that the Company does not accept any liability therefor.

        (b)   If the Award is subject to Section 409A of the Code, this
Agreement may not be amended, nor may the Award be administered, to provide for
any distribution of shares to occur upon any event that would constitute a
"separation from service" (within the meaning of Section 409A of the Code) if
Participant is a "specified employee" (within the meaning of Treas. Reg.
§ 1.409A-1(i)(1)) at the time of such Participant's "separation from service,"
unless it is provided that the distribution shall not be made until the date
which is six months from such "separation from service," or, if earlier, the
date of Participant's death and that during such six-month deferral period,
Participant shall not be entitled to interest, dividends, dividend equivalents,
or any compensation for any loss in market value or otherwise which occurs with
respect to the Award during such deferral period.

        (c)   BY ACCEPTING THIS AWARD, PARTICIPANT HEREBY CONSENTS TO THE
AMENDMENT OR MODIFICATION OF ANY OUTSTANDING AWARD(S) HERETOFORE GRANTED TO
PARTICIPANT, IN LIKE MANNER AND PURPOSE AS PROVIDED BY SECTION [16](A) OF THIS
AGREEMENT, TO THE EXTENT ANY SUCH AWARDS MAY RESULT IN TAXATION PURSUANT TO
SECTION 409A OR SECTION 457A OF THE CODE; PROVIDED, HOWEVER, THAT (I) NO SUCH
AMENDMENT OR MODIFICATION SHALL BE MADE IF IT WOULD VIOLATE THE TERMS AND
CONDITIONS OF PARTICIPANT'S OFFER LETTER OR EMPLOYMENT AGREEMENT, AND
(II) UNLESS THE COMMITTEE DETERMINES OTHERWISE, ANY AMENDMENT OR MODIFICATION TO
OUTSTANDING AWARD(S) PURSUANT TO THIS SECTION [16](C) SHALL MAINTAIN, TO THE
MAXIMUM EXTENT PRACTICABLE, THE ORIGINAL INTENT OF THE AMENDED OR MODIFIED
PROVISION WITHOUT CONTRAVENING THE PROVISIONS OF SECTION 409A OR SECTION 457A OF
THE CODE. THE AMENDMENT OR MODIFICATION OF ANY AWARD(S) PURSUANT TO THIS CONSENT
SHALL BE AT THE COMPANY'S SOLE DISCRETION AND THE COMPANY SHALL NOT BE OBLIGATED
TO AMEND OR MODIFY ANY SUCH AWARD(S) OR THIS AWARD, THE PROGRAM OR THE PLAN, NOR
SHALL THE COMPANY BE LIABLE FOR ANY ADVERSE TAX OR OTHER CONSEQUENCES TO
PARTICIPANT RESULTING FROM SUCH AMENDMENTS OR MODIFICATIONS OR THE COMPANY'S
FAILURE TO MAKE ANY SUCH AMENDMENTS OR MODIFICATIONS FOR PURPOSES OF COMPLYING
WITH SECTION 409A OR SECTION 457A OF THE CODE OR FOR ANY OTHER PURPOSE. TO THE
EXTENT CITIGROUP AMENDS OR MODIFIES ANY OUTSTANDING AWARD(S) OR THIS AWARD
PURSUANT TO SECTIONS [15], [16] OR [17] OF THIS AGREEMENT, PARTICIPANT SHALL
RECEIVE A SUPPLEMENT TO THE PROSPECTUS OR OTHER WRITTEN

12

--------------------------------------------------------------------------------



COMMUNICATION DESCRIBING ANY SUCH CHANGES AND, UNLESS THE COMMITTEE DETERMINES
OTHERWISE, THE CHANGES DESCRIBED IN SUCH DOCUMENT SHALL BE DEEMED TO AMEND THE
TERMS AND CONDITIONS OF THE APPLICABLE AWARD AGREEMENTS.

        17.    Compliance with Regulatory Requirements.    Notwithstanding any
provision of this Agreement to the contrary, the Award will be subject to any
limitations, adjustments or clawback provisions applicable to Participant to the
extent required under (a) the Emergency Economic Stabilization Act of 2008, as
amended, and any applicable rules or regulations thereunder, (b) any agreement
entered into between the Company and the United States Treasury Department in
connection with the Company's participation in, the Troubled Asset Relief
Program or the Exchange Agreement dated June 9, 2009, between the Company and
the United States Treasury Department, or (c) any policy implemented at any time
by the Company in its discretion to (i) comply with any other legal, regulatory
or governmental requirements, directions, supervisory comments, guidance or
promulgations specifically including but not limited to guidance on remuneration
practices or sound incentive compensation practices promulgated by any U.S. or
non-U.S. governmental agency or authority, (ii) comply with the listing
requirements of any stock exchange on which the Company's common stock is traded
or (iii) comply with or enable the Company to qualify for any government loan,
subsidy, investment or other program.

        18.    Participants Identified as Subject to Section 457A of the
Code.    If an Award to a Participant is identified by the Company as subject to
the requirements of Section 457A of the Code, which governs certain amounts
treated as nonqualified deferred compensation under a plan of a "nonqualified
entity", the Company may, in its discretion and consistent with the requirements
of Section 409A of the Code and applicable guidance thereunder, accelerate
vesting of all or a portion of an affected Award and distribute shares subject
to transfer restrictions and repayment requirements which parallel the otherwise
applicable vesting and forfeiture requirements of this Agreement. In the
alternative, the Company may take such other action as is determined by the
Company, in its discretion, to be legally permissible and to facilitate
compliance with the requirements of Section 457A of the Code.

        19.    Arbitration; Conflict; Governing Law.    Any disputes related to
the Award shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to an Award shall be
submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Prospectus and this Agreement [IF
APPLICABLE: the Letter Agreement and this Agreement], this Agreement [IF
APPLICABLE: the Letter Agreement] shall control. In the event of a conflict
between this Agreement and the Plan, the Plan shall control. This Agreement
shall be governed by the laws of the State of New York (regardless of conflict
of laws principles) as to all matters, including, but not limited to, the
construction, application, validity and administration of the Program.

        20.    Disclosure Regarding Use of Personal Information and
Participant's Consent.    

        (a)    Definition and Use of "Personal Information."    In connection
with the grant of this Award, and any other award under the Program or any other
equity award program, and the implementation and administration of any such
program, including, without limitation, Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant's home country.

        The "personal information" that Citigroup may collect, process, store
and transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant's beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

13

--------------------------------------------------------------------------------



        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its equity award programs, or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to an equity award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its equity award programs, and may be transferred
by the company that employs (or any company that has employed) Participant from
Participant's home country to other Citigroup entities and third parties located
in the United States and in other countries. Specifically, those parties that
may have access to Participant's information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States;
(ii) Participant's U.S. broker and equity account administrator and trade
facilitator; (iii) Participant's U.S., regional and local employing entity and
business unit management, including Participant's supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Plan; (v) Citigroup's technology systems support team (but
only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity award programs); and (vi) internal
and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the equity award programs in their respective fields of expertise). At
all times, Company personnel and third parties will be obligated to maintain the
confidentiality of Participant's personal information except to the extent the
Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.

        (b)    Participant's Consent.    BY ACCEPTING THIS AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT'S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY OR OTHER AWARD
PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES,
AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE,
TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER
PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.

***

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.01



FORM OF CITIGROUP EQUITY OR DEFERRED CASH AWARD AGREEMENT (EFFECTIVE 11/01/10)
